Citation Nr: 0108007	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  99-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple 
disabilities of the spine, including degenerative disc 
disease, osteoarthritis, disc herniation, and sciatica.  


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  Records reflect that the veteran was born in 1923.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, the effect of which was to deny 
reopening of a claim for service connection for multiple 
disabilities of the spine, including degenerative disc 
disease, osteoarthritis, disc herniation, and sciatica.  The 
veteran was notified of this decision on March 29, 2000; he 
entered notice of disagreement in April 1999; a statement of 
the case was issued on June 7, 1999; and a substantive appeal 
was received on August 27, 1999, within one year of notice of 
the March 1999 rating decision.  

In January 1997, the veteran entered a claim for service 
connection for additional disabilities of the spine, which he 
described as a bulging disc at  L3-L4, with sciatic nerve 
involvement.  He contended that the additional spine 
disabilities were adjunct to his service-connected disability 
of chronic low back strain (for which he has been assigned a 
40 percent disability rating).  

By an October 1997 decision, the RO denied entitlement to 
service connection for lumbar disc disease, disc herniation, 
osteoarthritis, and sciatica.  The veteran was notified of 
the decision by letter issued October 30, 1997.  A statement 
the Board construes as a notice of disagreement with the 
decision was received on October 26, 1998.  By a subsequent 
rating decision of June 1998, the RO found that the claim for 
service connection for lumbar disc disease, disc herniation, 
osteoarthritis, and sciatica remained denied because the 
preponderance of the evidence weighed against a finding that 
the disorders were incurred in or aggravated by service or 
related to the service-connected low back strain.  The 
veteran was notified of the decision on June 18, 1998.  In 
October 1998, the veteran requested that the RO 
"reconsider" service connection for lumbar disc disease, 
disc herniation, osteoarthritis, and sciatic problems, and he 
submitted clinical evidence in support of the claim, which, 
because it was received within one year of notice of denial 
of service connection, the Board construes as a notice of 
disagreement with the June 1998 rating decision.  By a rating 
decision of March 1999, the RO found that the claim remained 
denied because the preponderance of the evidence was against 
a finding that lumbar disc disease, disc herniation, 
osteoarthritis, and sciatica were incurred in or aggravated 
by service or related to the service-connected disability of 
low back strain.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
7105 (West 1991); 38 C.F.R. § 20.200 (2000).  The RO did not 
issue a statement of the case on the issue of entitlement to 
service connection for lumbar disc disease, disc herniation, 
osteoarthritis, and sciatica until June 7, 1999.  Thereafter, 
the veteran did not enter a substantive appeal until August 
27, 1999, which was received more than 60 days from issuance 
of the June 1999 statement of the case and more than one year 
from notice of both the October 1997 and June 1998 rating 
decisions.  As such, these decisions became final.  As to the 
March 1999 rating decision, because the August 1999 
substantive appeal was received within one year of notice of 
that decision, the March 1999 decision is currently on 
appeal; however, because of the prior final rating decisions 
in October 1997 and June 1998, the issue on appeal is whether 
new and material evidence has been presented to reopen a 
claim for service connection for lumbar disc disease, disc 
herniation, osteoarthritis, and sciatica.  

In December 1999 and May 2000, the veteran was provided 
supplemental statements of the case on the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for lumbar disc disease, disc 
herniation, osteoarthritis, and sciatica.  In a supplemental 
statement of the case in May 2000, the RO responded to the 
veteran's argument that the fact that he was a combat veteran 
had not been accorded its regulatory import.  

By a rating decision in October 1997, the RO also denied a 
rating in excess of 40 percent for the service-connected 
chronic low back strain.  The veteran was notified of the 
decision on October 30, 1997.  In January 1998, he requested 
"reconsideration" of the disability rating in accordance 
with medical evidence he was submitting.  Because this 
request was received within one year of notice of the rating 
decision denying an increased rating for chronic low back 
strain, the Board construes this as a notice of disagreement 
with the October 1997 decision denial of increased rating for 
low back strain.  However, in light of the Board's decision 
herein to reopen the claim for service connection and grant 
service connection for additional disability of the lumbar 
spine, the veteran's entire service-connected low back 
disability now includes chronic low back sprain, lumbar disc 
disease, osteoarthritis, and sciatica.  Accordingly, 
following this decision, the question of appropriate rating 
for all of the veteran's low back disability will be 
addressed by the RO in its assignment of an appropriate 
rating for the veteran's service-connected low back 
disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim to reopen 
service connection for multiple disabilities of the spine, 
including degenerative disc disease, osteoarthritis, disc 
herniation, and sciatica.  

2.  By a rating decision in October 1997, the RO denied 
entitlement to service connection for lumbar disc disease, 
disc herniation, osteoarthritis, and sciatica; the veteran 
was notified of the decision by letter issued October 30, 
1997; a statement the Board construes as a notice of 
disagreement with the decision was received on October 26, 
1998.  

3.  In June 1998, the RO again denied the veteran's 
entitlement to service connection for lumbar disc disease, 
disc herniation, osteoarthritis, and sciatica; the veteran 
was notified of the decision on June 18, 1998; and on October 
26, 1998, a statement construed to be a notice of 
disagreement with the June 1998 rating decision was received.  

4.  On June 7, 1999, the RO issued a statement of the case on 
the issue of entitlement to service connection for lumbar 
disc disease, disc herniation, osteoarthritis, and sciatica; 
thereafter, the veteran did not enter a substantive appeal 
until August 27, 1999, which was received more than 60 days 
from issuance of the June 7, 1999 statement of the case and 
more than one year from notice of both the October 1997 and 
June 1998 rating decisions.  

5.  Evidence added to the record since the June 1998 RO 
rating decision is new and bears directly and substantially 
on the question of whether the veteran incurred lumbar disc 
disease, disc herniation, osteoarthritis, and sciatica as a 
result of service or a service-connected disability of 
chronic low back sprain.

6.  The veteran's lumbar disc disease (osteoarthritis), 
including disc space narrowing, with sciatica, is causally 
related to a low back injury during his active duty service.


CONCLUSIONS OF LAW

1.  The June 1998 decision by the RO denying service 
connection for lumbar disc disease, disc herniation, 
osteoarthritis, and sciatica became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received since the June 1998 decision is new 
and material, and the veteran's claim for service connection 
for a spine disability of lumbar disc disease, disc 
herniation, osteoarthritis, and sciatica is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).

3.  Resolving reasonable doubt in the veteran's favor, a 
spine disability of lumbar disc disease (osteoarthritis), 
with sciatica, was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1154(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran sustained injuries resulting in 
the award of service connection for low back strain.  Service 
connection has been established for that disability 
(currently rated 40 percent disabling).  The veteran contends 
that he has additional back disability attributable to 
service or his service-connected disability.  Evidence 
reviewed by agency decision makers when the June 1998 
decision was made includes: service medical records which 
demonstrate lumbar sprain in service in February 1945, but 
which are negative for manifestations of degenerative disc 
disease, osteoarthritis, disc herniation, or sciatica.  An X-
ray of the lumbar spine in service in October 1945 revealed 
no pathological abnormality.  The report of the veteran's 
separation examination in November 1945 reflects that his 
spine and extremities were evaluated as normal and there was 
no mention of any of the back disorders for which the veteran 
is now seeking to reopen a claim for service connection.  

On examination by VA in June 1946, it was reported that the 
veteran had sustained a back sprain while going through the 
passage way of a plane in service.  Reportedly, the symptoms 
recurred in September 1945 and had persisted to the time of 
the examination.  Physical examination in 1946 revealed 
tenderness over the lumbar musculature region, posterior 
superior iliac crest.  There was pain on extension and 
lateral bending.  The diagnosis was chronic low back strain.  

On examination by VA in June 1949, the veteran stated that he 
hurt his back in service in February 1944 and had not been 
hospitalized.  He reported that, up to about a year before 
the examination, he had experienced attacks of low back pain 
as often as once a week to once a month, but for the previous 
year, he had no attacks of pain, but could not straighten out 
his legs at times enough to support himself.  He reported he 
had cough and sneeze affect with attacks, without sciatica, 
and there had been no weather effect or morning stiffness.  
Examination revealed full range of motion of the spine, 
including flexion, hyperextension, lateral bending, and 
rotation.  There were no spasms and no tenderness.  Leg 
raising tests and knee rocking tests were normal.  Patellar 
and ankle jerks were normal.  The diagnosis was chronic low 
back strain.  

When the veteran was examined by VA in November 1951, he 
stated that he had 5 or 6 attacks of pain a year.  These came 
on suddenly with severe pain in the right flank, just below 
the costal margin.  This was described as a severe cutting 
pain lasting about 3 to 4 hours which made him feel like he 
did not want to move, and seemed to cut his breath.  He 
reported he was laid up with this severe pain, and afterwards 
his muscles were sore for a couple of weeks.  He reported he 
had to move about rather carefully during this time, and that 
he had not worn a back brace for a couple of years.  He 
stated his back did not bother him between spells, except 
that it hurt to some degree with overwork, and this caused 
him to stop.  He reported that his clerical position as an 
underwriter did not bother his back, and the only type of 
physical work was what he did about his home.  He stated that 
cough and sneeze only bothered him when his back was sore, 
that the pain sometimes went up the back, but it never went 
down the legs, he stated that he had lost about four days or 
parts of days in the past summer, and he used heat at home 
with benefit.  On examination, the veteran's back was 
straight.  There seemed to be a slight listing to the right, 
with the right shoulder held a little high.  The veteran 
complained about the right flank and not about the spine.  He 
arose on his toes and squatted completely, stood on either 
leg flexing the thigh on the abdomen, and moved about quite 
readily.  On flexion of the dorsolumbar spine he was almost 
able to touch the floor with his fingers, and other motions 
were quite free and complete.  There was a good lumbar curve, 
no muscle spasm, leg tests were normal, and leg reflexes were 
also present.  The diagnosis was intermittent low back 
strain.  The examiner commented that this seemed more like a 
myofascitis than a lumbar strain.  

VA outpatient treatment reports reflect that in August 1951 
the veteran complained that he again had recurrence of low 
back pain.  The onset was quite acute but nagging and 
persistent now.  Cough and sneeze aggravated it, but there 
was no leg pain.  There was evident tilt to the right with 
right paravertebral muscle spasm.  No nodules were found.  In 
the past, heat and massage had been beneficial.  He had a 
lumbosacral belt, but did not find it comfortable.  Treatment 
was recommended of heat and massage twice a week for two 
weeks.  

When the veteran was seen by VA in September 1951 it was 
reported that there was complete remission now with physical 
therapy.  The veteran reported experiencing 2 to 6 attacks 
per year lasting 1 to 2 weeks in duration, with no radicular 
symptoms, with some soreness over the trochanters with a 
recent attack.  Remission was complete except for mild low 
back discomfort which the veteran ignored.  The veteran was 
to return if he had recurrence for more physical therapy.  

VA did not hear from the veteran until May 1993 when he 
requested reevaluation of his service-connected chronic low 
back strain disability, reporting that it had become steadily 
worse since World War II.  He requested a compensation and 
pension examination.  

Medical records from Osceola Medical Center were submitted 
which reflect that the veteran was seen for an initial 
evaluation for physical therapy in December 1992.  Also that 
month, the veteran reported that he had a history of low back 
pain for 15 to 20 years.  There was no complaint of 
significant low back pain recently.  X-ray findings that 
month were of slight rotatoria scoliosis, lumbar spine, 
convexed to the right.  

When the veteran was examined by VA in July 1993, it was 
noted that he had served in the Navy as a pilot from 1942 to 
1945, and had worked as an insurance executive until 1985.  
The history was recorded that his initial injury was in 1944 
when he was thrown to the ground by an exploding bomb and 
suffered injury to his back.  He was on limited duty for two 
weeks and returned to flying.  In 1945, he collapsed after an 
extended training exercise and apparently fell on the ground, 
reinjuring his back, and experiencing low back pain radiating 
down the back of his legs.  He reported he had experienced 
recurrent episodes of these back pain incidents ever since.  
X-rays were done and he was given physiotherapy.  He was 
treated by VA at that facility following his discharge in 
1946 and again given physiotherapy off and on for two years, 
with the pain in his back again recurring, with spasms and 
frequent radiation down the back of his legs, for which he 
had been receiving various pain medications and physical 
treatment.  The veteran reported that continuous standing for 
any length of time tended to cause recurrence of the attacks, 
he had to use an extremely firm orthopedic mattress or bed 
boards in order to sleep at night, and he had been unable to 
do much physical exercise otherwise.  

Physical examination in July 1993 was somewhat difficult 
because of marked tightness of all muscles.  There was pain 
on percussion over the midlumbar spine.  Straight leg raising 
was possible only to about 40 degrees and caused low back 
pain.  Examination of the spine showed that the veteran was 
able to flex forward to approximately 50 degrees and to 
extend backward only to about 20 degrees.  Both movements 
caused the same painful area in the lumbar spine.  Lateral 
flexion was possible only to 20 degrees and rotation to 
30 degrees, bilaterally.  Knee and ankle reflexes were 
active, Babinski was negative, and pedal pulses were easily 
palpable, bilaterally.  The diagnosis was degenerative 
"spondylarthritis" of lumbar spine.  X-rays of the spine 
revealed mild degenerative disease and osteopenia observed 
throughout the bones of the lumbar spine without evidence of 
acute fracture, bony subluxation, or disarticulation to 
explain the veteran's pain.  

In July 1993, the veteran requested a computerized tomography 
scan of his back.  The report of magnetic resonance imaging 
of the lumbosacral spine by St. Paul Radiology in December 
1996 reflects that the conclusions were mild bulging disc at 
L3-L4 and mild facet joint disease at L5-S1 and L4-L5, 
otherwise normal, intraspinal contents were normal, the 
vertebral bodies had a normal signal pattern, and the facet 
joints were normal with the exception of mild facet changes 
on the right at L5-S1 and bilaterally at L4-L5, which was 
minor in nature.  Paravertebral soft tissues were normal.

In January 1997, Ronald C. Eggert, M.D., reported that the 
veteran was seen in December 1996 with a complaint of left 
sciatica.  The veteran reported an old back injury which was 
service-connected.  On physical examination, the veteran's 
lumbar spine motions were limited Grade 2-Plus, the sciatic 
notch on the left was tender, but it was not tender on the 
right, reflexes were symmetrical, and lumbar spine X-rays 
showed irregularity and sclerosis of the apophyseal joints at 
L4-5 and L5-S1.  A magnetic resonance imaging scan of the 
lumbar spine showed a bulging disc at L3-L4 and apophyseal 
osteoarthritis at L4-5 and L5-S1.  The veteran was started on 
physical therapy with hot packs, massage, ultrasound, and 
pelvic traction, a lumbar corset, and a lumbosacral support.  
In February 1997, Dr. Eggert provided the same information, 
except that he added that the veteran's diagnosis was lumbar 
disc disease and osteoarthritis of the lumbar spine, and 
sciatica related to these two diagnoses.  The physician 
opined that these diagnoses are related to an old, service-
connected injury of the lower back.  In March 1997 the 
veteran was seen for severe back pain.  It was reported that 
he twisted the wrong way and that he had pain going down both 
legs.  Dr. Eggert recommended physical therapy, which was 
conducted in April 1997 and June 1997.  

VA outpatient treatment reports reflect visits by the veteran 
to the Orthopedic Outpatient Service, including in March 
1997, when the veteran complained of pain down the left lower 
extremity from the hip to the calf.  

Treatment records from Apple River Hospital reflect that the 
veteran was provided physical therapy in 1997.  

The reports of general medical examination of the veteran by 
VA in September 1997 were by two examiners.  The report by 
the first examiner reflects that the veteran stated that he 
had constant pain in his low back, especially in the left 
buttock, but in the right low back as well, which was worse 
when he was lying down, riding in a car, or sleeping the 
wrong way, or even when he stood for long periods of time.  
He reported he felt better with the use of cold packs and the 
use of Naprosyn and Robaxin, and occasionally had pain down 
the back of both legs and perhaps the side of both legs to 
the knee, and very rarely to the calves, but coughing or 
sneezing did not bother his legs.  He reported he had 
undergone physical therapy which had been temporarily and 
mildly helpful.  He reported that two or three times a year 
he would have some severe back pain that would require him to 
be in bed and was quite painful.  He stated that he had had 
this pain for a long time and that it had been worse in the 
past few years.  He exercised every day doing low back 
exercises, stretching to his lower and upper back.  Bowel and 
bladder functions were normal.  The examiner noted that the 
initial episode apparently was a lumbar strain in the low 
back in February 1945, and that X-rays at that time were 
unremarkable, that the veteran had a VA examination in 1946 
and complained of back strain following going through a 
passage in an airplane, which subsided in a few days, but had 
recurred since that time.  He noted that a history that since 
1945 the veteran had experienced episodes of low back strain 
that were chronic and would come and go, and that an 
examination in 1949 noted attacks of low back pain as often 
as every week or every month, with cough-and-sneeze affect 
with the attack that was presumably back pain, although the 
examination at that time was unremarkable.  The history 
included that another examination in 1951 resulted in a 
diagnosis of intermittent low back strain, apparently more of 
a myofascitis than lumbar strain; X-rays of the back in 1993 
showed mild degenerative disc disease and osteopenia; the 
veteran had some neurodiagnostic studies done by his personal 
physician in Wisconsin; and he had had a magnetic resonance 
imaging scan of his low back in December 1996 that showed 
mild bulging at L3-4 and mild facet joint disease with L5-S1 
and L4-L5.  

The September 1997 VA examiner opined that the magnetic 
resonance imaging scan was of no clinical significance, was 
consistent with the aging process, certainly had no 
pathological significance, and could not be related to the 
veteran's prior back strains.  As indicated by the history 
noted above, the examiner reviewed the claims folder.  It was 
conceded that the veteran went back over 50 years with 
episodes of chronic low back pain.  On examination there was 
a decreased lumbar lordosis, a mild kyphosis in the upper 
back, reflexes in the arms and legs were brisk and equal, 
there were no toe signs and no clonus, both ankle jerks were 
present, and the arms were strong and there was no 
fasciculation noted in the arms.  In the lower back there was 
mild tenderness to palpation of the right low back just 
lateral to the vertebral bodies, but the area within varied 
with examination, and was not consistent.  The veteran could 
tilt his back from side to side with mild pain, but there was 
moderate limitation of motion in tilting, and he bent forward 
to 60 degrees before complaining of low back pain, and he was 
able to stand on his toes and heels and do a deep knee bend.  
There was no pain to palpation of the hips and there was no 
pain to palpation of the sciatic notches or the sacroiliac 
joints on either side.  Again, the right low back tenderness 
was variable and it was not always in the same spot.  

The September 1997 VA examiner further opined that the 
veteran has chronic low back pain presumably of long 
duration, and pointed out that the changes seen on the 
magnetic resonance imaging scan had no clinical significance 
and could not be related to his service-connected long-
standing low back strain.  He further opined that: the 
current lumbar disc disease, osteoarthritis, and sciatica 
were not the direct result of, nor were they caused by, the 
service-connected low back strain; that the service-connected 
low back strain had not resulted in aggravation or 
acceleration of the lumbar disc disease, osteoarthritis, or 
sciatica; and that the episodic chronic low back strain for 
which service connection had been established had been stable 
over the years.  In addition, the examiner opined that the 
limited range of motion of the back was due to the aging 
process and not to the low back strain.  The examiner noted 
that muscle strains do not cause abnormalities in the bones 
of this type.  

The second VA examiner in September 1997, following review of 
the claims folder, noted that through the years the veteran's 
back pain had gradually become more severe and more frequent, 
the veteran had experienced more difficulty between the acute 
episodes he experienced, he began having pain in the left 
buttocks approximately 20 years prior to the examination in 
1997, and in the last few years the pain had extended down 
the entire left leg when an episode occurred.  The examiner 
noted that magnetic resonance imaging scans had been 
conducted which showed bulging discs, and that currently, 
even between acute episodes, the veteran was unable to run, 
stairs were painful for him, and he found that he could no 
longer ride in a car for very long periods, although could 
walk approximately one mile.  It was noted that the episodes 
of severe pain were becoming more frequent and that the 
difficulty between the acute episodes was getting more 
prominent but that, other than this, the veteran was in 
excellent health.  Physical examination revealed that the 
veteran walked with a slight left-sided limp.  Flexion of the 
back was to only about 20 degrees before pain, rotation to 
the right was limited to 40 degrees, to the left there was 
almost 90 degrees' range of motion, and tilting to the right 
was to about 20 degrees and about to 40 degrees to the left.  
There was definite severe pain to the left of the lumbar 
spine.  Straight leg raising on the right was performed at 
45 degrees and on the left at 40 degrees.  Reflexes were 
normal.  The remainder of the physical examination was 
normal.  The diagnoses were degenerative lumbar vertebral 
disease with disc herniation which had been present since the 
veteran was injured in December 1944 and was getting worse in 
the sense that the acute episodes were becoming more 
frequent, were lasting longer, and the veteran was having 
more difficulty in between the acute episodes.  The examiner 
concluded that twisting, turning, bending, and stooping were 
out of the question.  X-rays of the spine in September 1997 
resulted in an impression of mild scoliosis and osteopenia of 
the lumbar spine with mild disc space narrowing at L1-L2 
and L4-L5, with the spine being otherwise normal.  

Physical therapy reports from Apple River Hospital, dated in 
December 1997, reflect a diagnosis of low back pain with 
degenerative disc disease.  The veteran was instructed in 
stabilization exercises and was also fitted with a TENS unit 
to be used approximately one hour at a time to decrease pain.

In January 1998, Craig T. Johnson, M.D., noted that the 
veteran was first seen by him in December 1997, he had been 
treated for chronic back pain, and that he had been seen by a 
number of physicians over the years for the pain.  The 
veteran reported that he continued to have chronic low back 
pain with some radiation from time to time into his legs.  A 
gradual downhill course over the past 50-plus years was 
reported.  Previous evaluations including from Dr. Rudolph 
Haas in 1993 were reviewed, in addition to reports of 
examination in 1946 and 1949 and again in 1951 and September 
1997.  Physical therapy notes from Apple River Hospital were 
also reviewed, as was an examination by Dr. Eggert and a 
magnetic resonance imaging scan and lumbar spine films.  A 
significant back injury in 1944 was noted, as well as 
documented exacerbations of his condition off and on in the 
military until his discharge in 1946, and on a subsequent 
examination in 1951.  The veteran had no fractures at the 
time of his injury and no documented X-ray findings at that 
time; however, he had fairly well documented recurring 
episodes of low back pain with some radiation down into his 
legs, limiting his activities significantly from time to time 
so that, at times, the veteran would be out of work for 
several days.  There was a period of time between 1951 and 
1991 while he was employed by an insurance company when he 
continued to work but did not seek medical attention, at 
least in a formal way, for his exacerbation of the back pain, 
and he was applying for permanent disability.  He had 
evidence of degenerative changes in his spine and the facet 
joints as well as disc space narrowing.  He had a bulging 
disc that was documented on MRI.  

Dr. Johnson opined that there was no way to say whether or 
not the bulging disc had been present for many years or if 
this was something acute, and may not be of any clinical 
significance.  He opined, however, that the veteran does have 
degenerative changes on his lumbar spine films which 
presumably are related to some past injury.  Dr. Johnson 
opined that, because of the long history of recurrent 
episodes of back pain without any intercurrent injury or 
event, one can only logically conclude that his current back 
pain is the result of his initial injury and recurrent 
exacerbations of that injury have resulted in his present 
disability.  

The additional evidence received subsequent to the June 1998 
final rating decision by the RO denying service connection 
for degenerative disc disease, osteoarthritis, disc 
herniation, and sciatica, includes additional clinical 
records from Dr. Johnson for August 1998 reflecting initially 
that the veteran had been denied additional benefits by VA.  
The physician noted that he had previously indicated that the 
veteran had disc space narrowing which is consistent with 
degenerative lumbar disc disease rather than disc herniation.  
It was also indicated that he had multiple X-ray findings of 
degenerative changes and facet joint degeneration on his X-
rays which, in Dr. Johnson's opinion, is the same as 
osteoarthritis of the spine.  Therefore, 
Dr. Johnson thought that he had specifically indicated that 
the veteran has degenerative changes in the spine and, 
therefore, he has osteoarthritis in the spine.  In addition, 
he has evidence of degenerative disc disease and, in the 
physician's opinion, degenerative disc disease is a type of 
lumbar disc disease as referenced.  However, the veteran 
continued to have problems from time to time with pain, 
described as sudden in onset and radiating down both legs.  

The additional evidence also included a September 1999 VA 
examination report, which reflects that the veteran had 
sustained a significant back injury in 1944 in active combat 
when he was thrown to the ground by an exploding bomb.  The 
veteran was discharged with a diagnosis of chronic low back 
strain and was given service connection for a low back 
strain.  X-rays at that time were felt to be within normal 
limits.  The examiner noted multiple examinations in the late 
1940's and up into 1951 and that at that time the veteran's 
X-rays were felt to be within normal limits, and he did not 
have evidence of arthritis, he did not have evidence of any 
malalignment or any fractures, and his complaints at that 
time were low back pain.  The examiner noted that from 1951 
to 1991 the veteran did not really seek any medical attention 
for his back during the 40-year period, but in 1991 he began 
having difficulty and was seen by a number of orthopedic 
surgeons, and had a number of tests, including X-rays and 
magnetic resonance imaging scans.  The magnetic resonance 
imaging scans had shown evidence of degenerative disc disease 
as well as bulging discs, but no clear-cut evidence of a true 
herniated disc.  In addition, the veteran's X-rays showed 
evidence of significant degenerative arthritis in his lumbar 
spine.  Based upon a review of these medical records, the VA 
examiner opined that there is no connection between his 
current back problem, which is due to degenerative arthritis 
and degenerative disc disease causing his current symptoms of 
back and leg pain, and the service-connected low back strain.  
This opinion is based upon the fact that the veteran had 
multiple repeated X-rays which were normal after his original 
injury and he also went through a relatively significant long 
period of time from 1951 to 1991, in which he evidently did 
not have enough difficulty with his back to seek any medical 
attention.  The VA examiner opined that current symptoms were 
related to the diagnosis of degenerative arthritis and 
degenerative disc disease, and that the diagnosis of 
degenerative arthritis and degenerative disc disease are not 
related in any way to the service-connected chronic low back 
strain.  The report is signed by Dr. M., M.D.  

In March 2000 the RO requested that Dr. M. review the claims 
folder and provide additional data.  In April 2000, Dr. M. 
reported that he had made a previous dictation on the patient 
in reference to lower back pain, which indicated that the 
veteran had an injury while on active duty in the military in 
1945, was discharged with service-connected low back strain, 
and subsequently had ongoing intermittent back complaints.  
The additional medical records substantiate multiple visits 
to his private doctors beginning in 1986 and extending on to 
the present time.  They document the veteran having had 
ongoing lower back problems, basically lower back pain 
without significant radiculopathy.  They also documented that 
there was no evidence of any significant nerve root 
compression.  Current X-rays clearly document the presence of 
degenerative arthritis and degenerative disc disease.  Dr. M. 
offered the opinion that, based upon review of the additional 
records, his previously expressed opinion did not change, and 
that additional records that were reviewed did not change the 
previously expressed opinion.  

In January 2000, additional documents were received, 
including e-mail statements from fellow servicemen and a 
photo of a plane the veteran flew during World War II.  The 
veteran requested consideration of his claim on the basis 
that he was a combat veteran.  

II.  Legal Analysis: New and Material Issue

The law and regulations applicable to claims for service 
connection provide that service connection may be granted for 
a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war, and degenerative arthritis, also referred to 
as osteoarthritis, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disability.  38 C.F.R. 
§ 3.310(a) (2000).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

In an October 1997 decision, the RO denied service connection 
for lumbar disc disease, disc herniation, osteoarthritis, and 
sciatica.  In June 1998, the RO again denied the veteran's 
claim of entitlement to service connection for lumbar disc 
disease, disc herniation, osteoarthritis, and sciatica.  The 
RO's decision of June 1998 denying service connection for 
lumbar disc disease, disc herniation, osteoarthritis, and 
sciatica is the most recent final decision on the claim.  The 
veteran was notified of this decision by letter issued on 
June 18, 1998.  In October 1998, the veteran requested that 
the RO "reconsider" service connection for lumbar disc 
disease, disc herniation, osteoarthritis, and sciatic 
problems, and he submitted clinical evidence in support of 
the claim.  Because this request was received within one year 
of notice of denial of service connection, the Board 
construes the request as a notice of disagreement with the 
June 1998 rating decision.  

On June 7, 1999, the RO issued a statement of the case on the 
issue of entitlement to service connection for lumbar disc 
disease, disc herniation, osteoarthritis, and sciatica.  
Thereafter, the veteran did not enter a substantive appeal 
until August 27, 1999, which was received more than 60 days 
from issuance of the June 7, 1999 statement of the case and 
more than one year from notice of either the October 1997 or 
June 1998 rating decisions.  As the veteran did not submit a 
timely substantive appeal to either the October 1997 or the 
June 1998 rating decision, these decisions became final.  The 
June 1998 rating decision was the most recent final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Therefore, in order to reopen the June 1998 prior final 
decision, the veteran must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Elkins v. West, 12 Vet. App. 209, 219 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).    

Here, it is clear that the veteran sustained a back injury as 
a result of trauma in combat during service.  This matter is 
not in dispute.  Service connection has been established for 
residuals of that trauma, chronic low back strain, for which 
the veteran is rated 40 percent disabled.  There was medical 
opinion evidence of record at the time of the June 1998 
rating decision which weighed both in support of and against 
the veteran's service connection claim, and which was 
considered by the RO in the June 1998 rating decision denial 
of service connection on the merits.  As this rating decision 
became final, the question is whether additional evidence 
submitted in the record since the June 1998 rating decision 
is both new and material to warrant a reopening of the 
previously disallowed claim for service connection for 
multiple disabilities of the spine, including degenerative 
disc disease, osteoarthritis, disc herniation, and sciatica.  

One of the veteran's arguments is that he is a combat veteran 
and entitled to have his statements accepted in support of 
the claim.  He cites the provisions of 38 U.S.C.A. § 1154(b), 
which provides that in the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b).  

Regarding the veteran's status as a combat veteran, the Board 
notes that for diseases or injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service (or 
nexus to a service-connected disability), which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  In 
this case, VA has already accepted the veteran's claim of 
having experienced in-service combat, including a low back 
injury for which service connection has been established.  
The veteran also clearly has additional disabilities 
involving the lumbosacral spine which were initially 
medically demonstrated many years following the veteran's 
separation from military service.  However, his status as a 
combat veteran is a separate question from the principal 
remaining issue, which is whether new and material evidence 
has been presented to reopen a previously denied claim for 
service connection for multiple disabilities of the spine, 
including degenerative disc disease, osteoarthritis, disc 
herniation, and sciatica.  Additional argument in support of 
his claim cannot constitute the required new and material 
medical evidence to reopen the claim for service connection.  
It is a medical question as to whether the currently claimed 
and diagnosed disabilities of the spine, including 
degenerative disc disease, osteoarthritis, disc herniation, 
and sciatica, are etiologically related to the in-service 
injury or to the veteran's service-connected chronic low back 
sprain.  

After a review of the evidence, the Board finds that the 
evidence added to the record since the June 1998 RO rating 
decision which is new is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for additional 
back disability of the lumbar spine.  The Board finds 
especially significant the August 1998 private physician 
medical nexus opinion by Dr. Johnson, which clarified his 
previously submitted January 1998 statement of medical nexus 
opinion.  The August 1998 opinion by Dr. Johnson indicated 
that what was implicit in the January 1998 opinion was that 
the veteran's disc space narrowing was part of the 
degenerative lumbar disc disease (which is the same as 
osteoarthritis of the spine), which was etiologically related 
to an in-service injury in 1944, and explained that the 
evidence did not show disc herniation.  This additional 
medical nexus opinion evidence is especially significant with 
regard to the claim to reopen because the basis of the June 
1998 rating decision was in large part a denial based on a 
finding that Dr. Johnson had not in fact offered medical 
nexus opinions relating the veteran's lumbar disc disease, 
disc herniation, osteoarthritis, or sciatica to the veteran's 
military service; the June 1998 rating decision characterized 
Dr. Johnson's opinion as relating only current low back pain 
to the in-service injury.  When this decision is considered 
in the context of all the evidence, which includes a 
favorable January 1997 private nexus opinion and a favorable 
September 1997 VA examiner's nexus opinion, the Board finds 
that the evidence received since the June 1998 rating 
decision pertinent to the issue of service connection for 
additional disabilities of the spine is new and material, and 
the veteran's claim for service connection for multiple 
disabilities of the spine, including degenerative disc 
disease, osteoarthritis, disc herniation, and sciatica, is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103. 


III.  Service Connection for Additional Back Disability

Turning to the merits of the veteran's claim, the Court has 
held that where, as in this veteran's case, there is a 
difference of medical opinion, "[i]t is the responsibility 
of the [Board] . . . to assess the credibility and weight to 
be given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 
11 Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (in 
adjudicating claim on merits, Board was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (Board may not ignore the opinion of a 
treating physician, but is free to discount the credibility 
of that statement). 

The evidence which is favorable to the veteran's claim 
includes a January 1997 private medical opinion by Dr. Eggert 
that the veteran's diagnoses of lumbar disc disease, 
osteoarthritis of the lumbar spine, and sciatica were related 
to an old service-connected injury of the lower back.  A 
January 1997 VA examiner's opinion was that the diagnosed low 
back disabilities of degenerative lumbar vertebral disease 
with disc herniation had been present since an in-service low 
back injury reported to have occurred in December 1944.  A 
January 1998 medical nexus opinion by Dr. Johnson, further 
elaborated by an August 1998 note, reflects his opinion that 
the veteran's disc space narrowing was part of the 
degenerative lumbar disc disease (which is the same as 
osteoarthritis of the spine), which was etiologically related 
to an in-service injury in 1944.  The July 1993 VA 
examination diagnosed spondylarthritis of the lumbar spine 
but failed to offer an etiology opinion; however, this July 
1993 VA examination was based entirely on a history of in-
service injury with no intercurrent post-service low back 
injury. 

The evidence weighing against the veteran's claim includes 
the long post-service period before the claimed lumbar disc 
disease or osteoarthritis of the lumbar spine were noted, and 
various VA examining physician opinions attributing the 
diagnosed lumbar disc disease or osteoarthritis of the lumbar 
spine to other factors, such as the veteran's age.  For 
example, the first of the two VA examiners in September 1997 
offered the opinion that the veteran's lumbar disc disease, 
osteoarthritis, or sciatica were not caused or aggravated by 
his service-connected chronic low back sprain disability.  A 
September 1999 VA examination resulted in the opinion that 
the veteran's currently diagnosed degenerative arthritis and 
degenerative disc disease (which caused back and leg pain) 
were not etiologically related to his service-connected 
chronic low back sprain.  The opinion was based on the lack 
of treatment for symptomatology from 1951 to 1991 and X-rays 
which were normal following the in-service back injury.  

The Board notes that the two examining VA physicians in 
September 1997 had equal access to all of the veteran's 
records and both included a thorough summary of them in their 
opinions, yet they arrived at different etiology opinions.  
While the September 1999 VA examination report was based on a 
very thorough review of the evidence of record, the 
examiner's opinion turned largely on a discussion of the 
evidence which was, or was not, of record, as of the early 
1990's; for example, the absence of treatment for many years 
after service and normal X-ray findings following the injury 
and in the years following service.  All of the medical 
opinions of record, however, relied on the same essential 
facts, yet arrived at differing medical opinions.  While one 
VA medical opinion has attributed the veteran's current 
findings of lumbar disc disease, osteoarthritis (to which 
sciatica has been related) to the factor of old age, most do 
not offer any alternative explanation of etiology for these 
disease processes, for example, the July 1993 VA examination 
report.  This is especially significant in light of the well 
established in-service injury of the low back and the absence 
of intercurrent injury at any time after service separation.  

After weighing the evidence for an against the veteran's 
claim for service connection, the Board finds that the 
evidence for and against the claim for service connection for 
degenerative disc disease, osteoarthritis, and sciatica is in 
relative equipoise.  The veteran has presented two favorable 
medical opinions from private physicians, and the evidence 
reflects one favorable medical nexus opinion from a VA 
physician.  The Board finds that the two VA medical nexus 
opinions of record which weigh against the veteran's claim 
are of relatively equal weight as the opinions in support of 
the veteran's claim for service connection for additional 
disability of the lumbar spine.  The evidence does not 
demonstrate that the veteran actually has herniation of the 
disc, although disc space narrowing is contemplated in the 
grant of service connection as part of degenerative lumbar 
disc disease.  Therefore, resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
degenerative disc disease, osteoarthritis, and sciatica is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102. 


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for multiple 
disabilities of the spine, including degenerative disc 
disease, osteoarthritis, disc herniation, and sciatica, is 
reopened.  

Service connection for degenerative disc disease, 
osteoarthritis, and sciatica is granted. 

		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

